SATISFACTION AND RELEASE AGREEMENT




THIS SATISFACTION AND RELEASE AGREEMENT (this “Agreement”) is made and entered
into this __ day of ___________, 2012, by and between CIRTRAN BEVERAGE CORP., a
Utah corporation (“CBC”), and _____________________________________, a creditor
of CBC (“Creditor”) on the following:


Premises


A.           Prior to the date hereof, Creditor and others (each, a “Creditor”
and together with other creditors of similar standing, the “Creditors”) provided
certain funds to CBC by purchasing promissory notes, making open account
advances, or otherwise providing funding (each, a “Creditor Advance” and
together with other Creditors, the “Creditor Advances”).  The obligation of CBC
to repay the Creditor Advance to Creditor is evidenced by one or more promissory
notes or other documents, true and correct copies of which are attached hereto
as Exhibit A (the “Advance Documents”).


B.           CBC, in turn, used the proceeds from the Creditor Advances to
provide loans or advances to or for the benefit of PLAY BEVERAGES, LLC, a Utah
limited liability company (“PlayBev”), which is in reorganization in the United
States Bankruptcy Court for the District of Utah, Central Division, Bankruptcy
No. 11-26046 JTM (the “Proceedings“).  Such advances by CBC to PlayBev have
resulted in amounts payable by PlayBev to CBC.


C.           PlayBev is now being reorganized in the Proceedings as more
particularly provided in its Plan of Reorganization submitted therein (the
“Plan”).  (Capitalized terms used but not defined in this Agreement shall have
the meanings ascribed to them in the Plan.)  The Plan provides that PlayBev’s
successor-in-interest upon implementation of the reorganization will be PB
ENERGY CORPORATION, a Utah corporation (“PBE”).  The Plan further provides,
inter alia, that PBE will satisfy the claims of certain classes of creditors,
including allowed claims of PlayBev, by issuing shares of PBE’s common stock
(“Shares”) or delivering a promissory note for the full balance due thereunder
as of the Effective Date of the Plan.  PlayBev has irrevocably elected to accept
Shares in satisfaction of its allowed claim.


D.           This Agreement with Creditor is one of several agreements of
substantially like tenor with other Creditors through which the Creditors agree
to accept Shares in full and complete satisfaction of such Creditor Advances and
to fully release and discharge CBC and certain named third-party beneficiaries
for all matters, including from any and all further liability for repayment of
such Creditor Advances.


Agreement


NOW THEREFORE, upon these premises, which are incorporated herein by this
reference, and for and in consideration of the mutual promises and covenants set
forth herein and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, it is hereby agreed as follows:


1.           Confirmation of Creditor Advance.  The amount of the Creditor
Advance, including interest accruing thereon at the contract rate, as of
[_____________________________], 2012, was $______________________, which bears
additional interest from and after such date at the rate of _____% per annum
until paid.  The amount of the Creditor Advance shall be increased by the amount
of additional accrued interest and additional advances by Creditor to CBC and
decreased by the amount of repayments by CBC to Creditor between the above date
and the Effective Date of the Plan (the “Effective Date Advance Balance”).
 
 
08-15-12
   



 
 

--------------------------------------------------------------------------------

 
2.           Delivery of Shares in Satisfaction of Creditor Advance.  Subject to
the terms and conditions set forth in the Plan and the issuance of the Shares to
CBC thereunder, on the Effective Date CBC agrees to deliver to Creditor
____________________ Shares (“Settlement Shares”) of PBE and to forthwith cause
to be transferred and delivered in Creditor’s name certificates evidencing such
Settlement Shares.


3.           Satisfaction of Creditor Advance.  Creditor hereby agrees to:
(a) accept such Settlement Shares in full and complete satisfaction of such
Creditor’s Creditor Advance in the amount of the Effective Date Advance Balance;
and (b) compromise, settle, resolve, discharge, and release CBC, the third-party
beneficiaries named herein, and their respective successors and assigns, from
the payment of any and all amounts due and payable or accrued on or prior to the
Effective Date, to become effective upon the issuance of the Settlement
Shares.  This Agreement is the Satisfaction and Release that is referred to in,
as is attached as Exhibit A to, that certain Asset Purchase Agreement dated
August 20, 2012, between and among CBC, PlayBev, and PBE (the “APA”), a true a
correct copy of which has been provided to Creditor.


4.           Creditor Release.  Effective upon the issuance of the Settlement
Shares, Creditor, for itself and for any and all of its past or present
shareholders, members, predecessors, successors, parents and subsidiaries,
partners, officers, directors, managers, employees, agents, servants, attorneys,
assigns, transferees, beneficiaries, subrogees, insurers, underwriters, and any
others claiming by, through, under, or in concert with it, and each of them
(collectively, the “Creditor Releasors”), does hereby release and forever
discharge each of CBC, its express third-party beneficiaries PlayBev, PBE,
Playboy Enterprises International, Inc. (“Playboy”), and to the extent they are
acting by, through, under, or in concert with CBC, PlayBev, PBE, or Playboy or
on their behalf, any and all of each of CBC’s, PlayBev’s, PBE’s, or Playboy’s
past or present shareholders, members, predecessors, successors, parents and
subsidiaries, partners, officers, directors, managers, employees, agents,
servants, attorneys, assigns, transferees, beneficiaries, subrogees, insurers,
underwriters, and any others claiming by, through, under, or in concert with it,
and each of them (collectively, the “Releasees”), of and from any and all
claims, obligations, damages, losses, injuries, debts, rights, rights to
payment, rights to equitable remedies, rights to legal or equitable relief,
demands, allegations, counterclaims, cross-claims, contracts, covenants,
agreements, promises, trespasses, torts, tortious conduct, dues, accounts,
bonds, bills, notices, costs, expenses, attorneys’ fees, judgments, executions,
liens, encumbrances, contribution rights, indemnity rights, actions, causes of
action, choses in action, suits, controversies, disputes, vicarious liability,
challenges, and liabilities of any kind or nature whatsoever in law, equity, or
otherwise, whether known or unknown, suspected or unsuspected, asserted or
unasserted, fixed or contingent, matured or unmatured, accrued or inchoate,
which have existed or may have existed or that may yet exist or do exist, that
any of the Creditor Releasors at any time had, owned, or held from the beginning
of the world through the Effective Date against any of the Releasees arising
under or relating to any matter or thing done, omitted, or suffered to be done
by the Releasees arising from, out of, or in any way connected with all
agreements, business, transactions, prior negotiations, courses of dealing,
representations, omissions, expectations, agreements, arrangements, or
transactions, including: (a) the Creditor Advance or the Advance Documents;
(b) the Products; (c) the business of CBC and PlayBev as a manufacturer and
distributor of the Products; (d) any alleged interference with Creditor’s
economic relations or any related tort and contract theories; (e) any act,
omission, event, or condition that might arguably create or constitute a breach
or default under the Advance Documents; (f) any alleged violations of the
automatic stay in PlayBev’s bankruptcy case, any provision of the United States
Bankruptcy Code or any applicable non-bankruptcy law, and any other matter
whatsoever.
 
08-15-12
 2  

 
 

--------------------------------------------------------------------------------

 

5.           Covenants Not to Sue.  Effective upon CBC’s delivery to Creditor of
the Settlement Shares in satisfaction of the amount of the Effective Date
Advance Balance, each of Creditor and CBC agrees that it shall not file suit or
initiate legal proceedings against any person for events occurring prior to the
date of this Agreement for the collection of the Creditor Advance or any claim
for relief arising under the Advance Documents or the obligation evidenced
thereby.  This covenant not to sue does not apply to any lawsuit pending prior
to the date of this Agreement.  Further, this covenant not to sue shall not
prevent Creditor or CBC, as the case may be, from filing and prosecuting
counterclaims or cross-claims against any party to an action or legal proceeding
that is filed by third-parties and in which Creditor or CBC is joined
involuntarily.


6.           Releases to be Construed Broadly; All Derivative Claims
Released.  The parties hereto intend and agree that the releases provided
hereunder shall be construed to the broadest extent permitted by law and, to the
extent permitted by law, that the scope of the releases shall be expanded for
the benefit of the parties and the identified Releasees to the extent that, at
any time after the Effective Date, the law is clarified or changed to permit
such a broader construction.  To the extent this Agreement and the releases
hereunder become effective, neither Creditor nor any person claiming by,
through, or under Creditor may pursue any released claims against the
Releasees.  Among other things, no creditor, equity holder, or other party in
privity with Creditor may assert any claims against the Releasees: (a) that
might be characterized as “derivative” of the rights or claims of Creditor; or
(b) that arise from or relate to the Advance Documents.


7.           Unknown or Undiscovered Claims.  The parties acknowledge that:
(a) they may subsequently discover facts in addition to, or different from,
those that they now know or believe to be true with respect to the released
claims; and (b) they may have sustained or may yet sustain damages, costs, or
expenses that are presently unknown and that relate to those claims.  The
parties acknowledge, however, that they have negotiated, agreed upon, and
entered into this Agreement with full knowledge of these possibilities and agree
that, notwithstanding the provisions of California Civil Code Section 1542, this
Agreement shall not be affected in any manner whatsoever if any of these
possibilities comes to pass, and it is intended to release all claims, including
those that are unknown or unsuspected.  In entering into this Agreement, each
party expressly waives any rights or benefits under California Civil Code
section 1542, which provides as follows:

 

A general release does not extend to claims that the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 
8.           Appointment of Creditor’s Attorney-in-Fact.  Creditor hereby
constitutes and appoints CBC, with power of substitution, as Creditor’s
attorney-in-fact to take all action for and on behalf of Creditor and in his
name, place, and stead in connection with the determination of the Effective
Date Advance Balance as provided in Section 1.10 of the APA, including the
execution and delivery of any and all documents, consents, instructions,
agreements, acknowledgments, or other documents in connection therewith.  This
power-of-attorney shall be coupled with an interest, is irrevocable, and shall
survive Creditor’s death or disability.


9.           Termination.  This Agreement may be terminated by the Creditor upon
30 days’ prior written notice to CBC, if the Effective Date of the Plan does not
occur on or before December 31, 2012.


10.        Costs.  Each party shall pay his or its own costs and expenses
incurred or to be incurred by each in negotiating and preparing this Agreement
and in closing and carrying out the transactions contemplated by this Agreement.
 
 
08-15-12
 3  

 
 

--------------------------------------------------------------------------------

 

11.           Notices.  Any notice, demand, request, or other communication
permitted or required under this Agreement shall be in writing and shall be
deemed to have been given as of the date so delivered, if personally delivered;
as of the date so sent, if transmitted by facsimile and receipt is confirmed by
the facsimile operator of the recipient; as of the date so sent, if sent by
electronic mail and receipt is acknowledged by the recipient; and one day after
the date so sent, if delivered by overnight courier service, addressed as
follows:

 

  If to CBC, to: CirTran Beverage Corporation     Attention: Iehab J. Hawatmeh  
  4125 South 6000 West     West Valley, Utah  84128     Facsimile:  801-963-5180
    Electronic mail: Iehab@cirtran.com         With copies to: Kruse Landa
Maycock & Ricks, LLC     Attention: James R. Kruse     Twenty-first Floor    
136 East South Temple Street     Salt Lake City, Utah  84111    
Facsimile:  801-531-7091     Electronic mail:  jkruse@klmrlaw.com         If to
Creditor, to:                         Facsimile:       Electronic mail: 

                                                                         
Notwithstanding the foregoing, service of legal process or other similar
communications shall not be given by electronic mail and will not be deemed duly
given under this Agreement if delivered by such means.  Each party, by notice
duly given in accordance herewith, may specify a different address for the
giving of any notice hereunder.


12.           Attorneys’ Fees.  In the event that any party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the nonprevailing party or parties shall reimburse
the prevailing party or parties for all costs, including reasonable attorneys’
fees, incurred in connection therewith and in enforcing or collecting any
judgment rendered therein.


13.           Entire Agreement.  This Agreement, together with the documents to
be delivered pursuant hereto, represents the entire agreement between the
parties relating to the subject matter hereof.  There are no other courses of
dealing, understanding, agreements, representations, or warranties, written or
oral, except as set forth herein.


14.           Amendment or Waiver.  Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.  At any time prior to the Effective Date of the Plan,
this Agreement may be amended by a writing signed by all parties hereto,
respecting any of the terms contained herein, and any term or condition of this
Agreement may be waived or the time for performance thereof may be extended by a
writing signed by the party or parties for whose benefit the provision is
intended.
 
 
08-15-12
 4  

 
 

--------------------------------------------------------------------------------

 

15.           Form of Execution; Counterparts.  A valid and binding signature
hereto or on any notice or demand hereunder may be in the form of a manual
execution or a true copy made by photographic, xerographic, conversion to
portable document format (pdf), or other electronic process that provides
similar copy accuracy of a document that has been executed, and such electronic
signature or record shall be of the same legal effect, validity, or
enforceability as a manually executed signature.  This Agreement may be executed
in multiple counterparts, each of which shall be deemed an original and all of
which taken together shall be but a single instrument.


16.           Governing Law.  This Agreement shall be governed by, and construed
under and in accordance with, the laws of the state of Utah without giving
effect to any choice or conflict of law provision or rule (whether the state of
Utah or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the state of Utah.


17.           Interpretation.  Section headings contained in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement.  Except when the context clearly requires to the contrary:
(a) the word “or” shall not be applied in its exclusive sense, unless the
context otherwise requires; (b) instances of gender or entity-specific usage
(e.g., “his,” “her,” “its” or “individual”) shall not be interpreted to preclude
the application of any provision of this Agreement to any individual or entity;
and (c) “including” shall mean that the items listed are illustrative, without
any implication that all or even most of the components are mentioned.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
 
 

    CIRTRAN BEVERAGE CORP.                           By:         Its:          
                  CREDITOR                           By:         Its:    

 
                                                                     
08-15-12
 5  

 